DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant asserts that neither Colinge or Baars disclose a gate electrode formed of a semi-metal material.  However, newly amended claim 1 does not include this limitation.  Claim 1 merely states that the semiconductor structure comprises “a gate electrode above the first semimetal layer.”  Baars discloses a gate electrode 134/135 above a first layer 104 (where semimetal limitation is motivated by Colinge).	Applicant’s arguments with respect to claim(s) 14 and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Status of the Claims
Claims 3, 15 and 19 are canceled.  Claims 21-23 are added.  No new matter.  Claims 1-2, 4-14, 16-18, 20-23 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars (US 2019/0043963) in view of Colinge (US 2016/0268382).
Claim 1, Baars discloses (Fig. 10) a semiconductor structure, comprising: 	a substrate (101, crystalline semiconductor material, Para [0041]); 	a first layer (104, semiconductor layer, Para [0041]) including a channel region (104 may include channel region, Para [0041]) of a first transistor (of first transistor 150, Para [0041]) at least partially over the substrate (104 is over 101), the layer having a semiconductor property (104 is semiconductor layer, Para [0041]);	a second layer (151/153, source/drain region/semiconductor metal compound, Para [0065]) on the first layer (151/153 is on 104) and having a metal property (153 can have metal property, Para [0065]), the second layer (151/153) including: 	a source structure (left 151/153 may be source, Para [0055]) of the first transistor (of 150) extending higher than the channel region (left 151/153 extends higher than 104);	a drain structure (right 151/153 may be drain, Para [0055]) of the first transistor extending higher than the channel region (right 151/153 extends higher than 104); and	a gate electrode (134/135, electrode material/cap material, Para [0051]) above the first layer (134/135 is above 104)	Baars does not explicitly disclose a first semimetal layer of a semimetal material, the first semimetal layer having a semiconductor property;	a second semimetal layer on the first semimetal layer and of a same semimetal material as the first semimetal layer and having a metal property.	However, Colinge discloses (Fig. 9) first semimetal layer (76, channel structure, Para [0032]) of a semimetal material (76 contains bismuth 74 which is semimetal, Para [0091]), the first semimetal layer having a semiconductor property (76 can have semiconductor property, Para [0091]);	a second semimetal layer (78, source/drain contact region containing bismuth, Para [0032]) on the first semimetal layer (78 on 76) and of a same semimetal material as the first semimetal layer (78 also contains bismuth, Para [0032]) and having a metal property (76 is bismuth containing and is a contact region so has property of conduction like metal, Para [0035]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the bismuth semimetal of Colinge to the first and second layers of Baars as it is easy to implement, can act as both semiconductor and metal and can lead to high-speed transistors (Colinge, Para [0091] – [0093]).	Claim 2, Baars in view of Colinge discloses the semiconductor structure of claim 1.	Baars discloses (Fig. 10) wherein the first transistor includes: 	a gate dielectric (132/136, high-k dielectric material/spacer formed of dielectric, Para [0046]) including a high-K dielectric layer (132 is high-k) between (132 is between 104 and 134/135) the first semimetal layer (104, semimetal taught by Colinge) and the gate electrode (134/135).	Claim 4, Baars in view of Colinge discloses the semiconductor structure of claim 2.	Baars discloses (Fig. 10) wherein a top of the gate electrode (134/135) is substantially at a same height level as a top of the source structure (under broadest reasonable interpretation (BRI) top of 134/135 is substantially at same height level as top of left 153).	Claim 5, Baars in view of Colinge discloses the semiconductor structure of claim 2.	Baars in view of Colinge does not explicitly disclose wherein the source structure partially overlaps the high-K dielectric layer.	However, Baars discloses the use of high-K dielectric materials in place of regular dielectrics (Para [0004] – [0005]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k dielectric material of Baars, to the sidewall spacer of Baars. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Consequently, Baars discloses (Fig. 10) wherein the source structure (left 151/153) partially overlaps a high-K dielectric layer (left 151 partially overlaps spacer 136).
	Claim 6, Baars in view of Colinge discloses the semiconductor structure of claim 2.	Baars does not explicitly disclose a second transistor, the second transistor including a gate structure over the substrate and a source region at least partially within the substrate.	However, Colinge discloses (Fig. 13) a second transistor (102, transistor, Para [0045]), the second transistor including a gate structure (102 may be transistors which comprise gates, Para [0045]) over a substrate (102 is over substrate 100, Para [0045]) and a source/drain region at least partially within the substrate (102 can be transistors which would comprise source/drain and 102 is partially within 100, Para [0045]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the second transistor of Colinge to the device of Baars as it consists of front-end devices which are necessary for integrated circuits (Colinge, Para [0045] – [0046]).	Claim 7, Baars in view of Colinge discloses the semiconductor structure of claim 1.	Baars discloses (Fig. 10) wherein the source structure and the drain structure directly contacts contact the channel region (left and right 151 directly contacts 104).	Claim 9, Baars in view of Colinge discloses the semiconductor structure of claim 1.	Baars discloses (Fig. 10) the semiconductor structure of claim 1, further comprising a dielectric layer (136, sidewall spacer may be dielectric layers such as silicon nitride, silicon dioxide, Para [0055]) over (136 over 104) the first semimetal layer (104, semimetal as taught by Colinge), and wherein the source structure partially overlaps the dielectric layer (left 151 partially overlaps 136).	Baars in view of Colinge does not explicitly disclose a high-k dielectric layer.	However, Baars discloses utilizing high-K dielectric materials for dielectric layers (Para [0004] – [0005]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the high-k dielectric material of Baars, to the sidewall spacer of Baars. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 10, Baars in view of Colinge discloses the semiconductor structure of claim 1, wherein the semimetal material is one or more of bismuth, arsenene, arsenic, antimonene, antimony, a-tin, phosphorene, graphene, graphite, stanine, or germanene (Colinge discloses semimetal material is bismuth, Para [0032] , [0091]).	Claim 13, Baars in view of Colinge discloses the semiconductor structure of claim 1, wherein the first semimetal layer and the second semimetal layer are bismuth (Colinge teaches bismuth for 104 and 151 of Baars in para P0032] , [0091]).	Claims 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars (US 2019/0043963) in view of Colinge (US 2016/0268382) in further view of Flachowsky (US 2013/0052779).	Claim 8, Baars in view of Colinge discloses the semiconductor structure of claim 7.	Baars in view of Colinge does not explicitly disclose wherein the source structure directly contacts the channel region below an upper surface of the channel region.	However, Flachowsky discloses (Fig. 10) wherein a source structure (164, epitaxial semiconductor material in source cavity, Para [0030]) directly contacts (164 directly contact 144 under upper surface of 144) a channel region (144, channel region, Para [0023]) below an upper surface of the channel region (protruding portion of 164 contacts 144 below an upper surface of 144).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the embedded epitaxial layer of Flachowsky to the source structure of Baars as it provides longitudinal stress which may improve the performance of MOS transistors (Flachowsky, Para [0002]).	Claim 11, Baars in view of Colinge discloses the semiconductor structure of claim 1.	Baars in view of Colinge does not explicitly wherein the source structure extends downward to a bottom surface of the first semimetal layer.	However, Flachowsky discloses (Fig. 10) a source structure (164, epitaxial semiconductor material in source cavity, Para [0030]) extends downward to a bottom surface (164 extends downward to a bottom surface of 144) of a channel (144, channel region, Para [0023]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the embedded epitaxial layer of Flachowsky to the source structure of Baars as it provides longitudinal stress which may improve the performance of MOS transistors (Flachowsky, Para [0002]).	As a result, left 151 of Baars would extend below a lower surface of 104 where semi-metal is taught by Colinge.	Claim 12, Baars in view of Colinge and Flachowsky discloses the semiconductor structure of claim 11.
Baars discloses (Fig. 10) wherein the first semimetal layer (104, semimetal taught by Colinge) is thinner (104 is vertically thinner than 151/153) than the second semimetal layer (151/153, semimetal taught by Colinge).

Claims 14, 16-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars (US 2019/0043963) in view of Colinge (US 2016/0268382) in further view of Saitoh (US 2005/0019203).	Claim 14, Baars discloses (Fig. 10) a structure, comprising: 	a substrate (101, crystalline semiconductor material, Para [0041]);   	a first layer (104, semiconductor layer, Para [0041]) of a first thickness (104 has a first thickness) on the substrate (104 is on 101) and including a first portion corresponding to a channel region (104 may include channel region, Para [0041])  of a transistor (of first transistor 150, Para [0041]); 	a dielectric layer (131/132/136, first basis material/further material layer/sidewall spacer can be oxides, Para [0045]/[0055]) over (131/132 over 1st) a first portion (portion of 104, hereinafter “1st”), the  first portion including a semiconductor property (104 is a semiconductor layer, Para [0041]); and 	a second layer (151/153, source/drain region/semiconductor metal compound, Para [0065])  of a second thickness (151/153 has second thickness) directly over (151/153 is directly over 2nd) a second portion (portion of 104 directly under 151/153, hereinafter “2nd”) of the first layer of laterally outside the first portion (2nd is laterally outside of 1st), such that the second layer includes a metal property (153 is metal compound, Para [0065]), the second layer including a source structure of the transistor and a drain structure of the transistor (left and right 151 are source/drain regions, Para [0065]); and 	a third layer (134/135, electrode material/cap material, Para [0061]) over (134/135 is over 131/132) the dielectric layer (131/132/136) and including a gate electrode of the transistor (134/135 includes gate electrode 134, Para [0061]).	Baars does not explicitly disclose a first layer of bismuth and a second layer of bismuth;
a combination of the first thickness and the second thickness being in a range between about 10 nm to about 100 nm, and a third layer of bismuth.	However, Colinge discloses (Fig. 9) a first layer of bismuth (76, channel structure, which contains 74 which is bismuth, Para [0032]) and a second layer of bismuth (78, source/drain contact region containing bismuth, Para [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the bismuth semimetal of Colinge to the first and second layers of Baars as it is easy to implement, can act as both semiconductor and metal and can lead to high-speed transistors (Colinge, Para [0091] – [0093]).	Furthermore, Colinge discloses that a bismuth is a semi-metal that can have semiconductor properties at 53 nm or less and conversely metallic properties at 53 nm or more (Para [0091] – [0093]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thicknesses (result effective at least insofar as the thickness of the bismuth-containing layer affects the metallic or semiconductor properties of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Furthermore, Saitoh discloses that gate electrodes may be formed of an silver alloy including bismuth (abstract).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Saitoh, including the specific material of the silver alloy with bismuth to the teachings of Baars. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a gate electrode. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 16, Baars in view of Colinge and Saitoh discloses the structure of claim 14.	Baars in view of Colinge and Saitoh does not explicitly disclose wherein the first thickness is in a range between about 1.5nm to about 9.5nm.	However, Colinge discloses that 76 may have a thickness of 53 nm or less (Para [0091]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness of the bismuth-containing layer affects the metallic or semiconductor properties of the layer) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 17, Baars in view of Colinge and Saitoh discloses the structure of claim 14.	Baars discloses (Fig. 10) wherein the second layer (151) of bismuth (as taught by Colinge) overlaps the dielectric layer (151 overlaps 136).	Claim 18, Baars discloses (Fig. 10) a device, comprising: 	a substrate (101, crystalline semiconductor material, Para [0041]);	a semiconductor region (104, semiconductor layer, Para [0041]) at least partially over the substrate (104 over 100), the semiconductor region including a first layer having a semiconductor property (104 is semiconductor layer, Para [0041]) and being structured as a channel region (104 includes channel, Para [0041]); 	a second layer (151/153, source/drain region/semiconductor metal compound, Para [0065]) on the first layer (151/153 on 104) and including: 	a source structure (left 151/153/110, source region/semiconductor metal compound/ metal-containing material layer, Para [0065]) adjacent to and higher than the semiconductor region (151/153 is adjacent to and higher than 104); and 	a drain structure (right 151/153 may be drain, Para [0055])  adjacent to and higher than the semiconductor region (151/153 is adjacent to and higher than 104), the second layer having a metal property (153 can have metal property, Para [0065]); and 	a gate dielectric (132/136, high-k dielectric/sidewall spacer, Para [0046], [0055]) including a high-K dielectric material (132 is high-k dielectric) over the first layer (132 is over 104); and	a gate electrode (134/135, electrode material/cap material, Para [0051]) over the gate dielectric (134/135 is over 132/136).	Baars does not explicitly disclose a first semimetal layer and a gate electrode of the first semimetal material.	However, However, Colinge discloses (Fig. 9) first semimetal layer (76, channel structure, Para [0032]) of a semimetal material (76 contains bismuth 74 which is semimetal, Para [0091]), the first semimetal layer having a semiconductor property (76 can have semiconductor property, Para [0091]);	a second semimetal layer (78, source/drain contact region containing bismuth, Para [0032]) on the first semimetal layer (78 on 76) and of a same semimetal material as the first semimetal layer (78 also contains bismuth, Para [0032]) and having a metal property (76 is bismuth containing and is a contact region so has property of conduction like metal, Para [0035]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the bismuth semimetal of Colinge to the first and second layers of Baars as it is easy to implement, can act as both semiconductor and metal and can lead to high-speed transistors (Colinge, Para [0091] – [0093]).	Furthermore, Saitoh discloses that gate electrodes may be formed of an silver alloy including bismuth (abstract).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Saitoh, including the specific material of the silver alloy with bismuth to the teachings of Baars. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a gate electrode. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 20, Baars in view of Colinge and Saitoh discloses the device of claim 18.	Colinge discloses (Fig. 9) wherein the first semimetal material is one or more of bismuth, arsenene, arsenic, antimonene, antimony, a-tin, phosphorene, graphene, graphite, stanine, or germanene (54 is a conductive layer and bismuth can have the conductive property, Para [0027] , [0034]).	Claim 21, Baars in view of Colinge and Saitoh discloses the device of claim 18.	Baars discloses (Fig. 10) wherein a top surface of the gate electrode (134/135) is substantially even with a top surface of the source structure (under BRI top surface of 135 is even with top surface of left 153).	Claim 22, Baars in view of Colinge and Saitoh discloses the device of claim 18.	Baars discloses (Fig. 10) wherein a top surface of the gate electrode (134/135) is higher than a top surface of the source structure (top surface of 135 is higher than top surface of left 151).	Claim 23, Baars in view of Colinge and Saitoh discloses the device of claim 18.	Baars discloses (Fig. 10) wherein a portion of the source structure (left 151/153/110) is on a top surface of the gate dielectric (110 is on a top surface of 132/136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819